73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Darrol HARRISON, Plaintiff--Appellant,v.Dennis FLOYD, Special Drug Enforcement Agent;  JohnnyDaniels, Special Drug Enforcement Agent;  John Doe# 1, Director of the Drug EnforcementAgents, Defendants--Appellees.
No. 95-6012.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Jan. 5, 1996.

Darrol Harrison, Appellant Pro Se.
Before HALL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's report and recommendation in his Bivens* action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED


*
 Bivens v. Six Unknown Named Agents of the Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)